NORTHCUTT, Judge.
Darren C. Dillon appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He contends his sentence is illegal under this court’s decision in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), which held chapter 99-188, Laws of Florida, unconstitutional. Dillon’s claim is facially insufficient because he does not allege that the date of his offense was within the window established in Taylor. Therefore, we affirm without prejudice to Dillon’s ability to file a facially sufficient motion under rule 3.800(a).
DAVIS and CANADY, JJ., Concur.